                   IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF OREGON

ROBERT GRIMSLEY,                        Case No. 2:19-cv-01601-SU

                   Petitioner,                             ORDER TO DISMISS

     V.

BRAD CAIN,

                   Respondent.


MOSMAN, District Judge.

     Petitioner brings this habeas corpus action pursuant to 28

U.S.C.    §   2254. Because Petitioner has not exhausted his remedies

available in Oregon's state courts, the Petition for Writ of Habeas

Corpus    (#1)   is summarily dismissed.   See Rule   4,   Rules Governing

Section 2254 Cases.

                                 BACKGROUND

     As recounted in Grimsley v.       Cain,   2:19-cv-00881-SU,   in 2015

Petitioner pleaded guilty in Douglas County to Attempted Assault



1 - ORDER TO DISMISS
and Unlawful Use of a Weapon. The Circuit .Court imposed a 21-month

term of incarceration on the Attempted Assault conviction, and a

five-year term of supervised probation for the weapons charge.

     On September 9,          2016,   the Oregon Department of Corrections

released Petitioner from custody on his assault charge at which

point he began serving his term of probation on the weapons charge.

Petitioner violated the terms of his probation,               thus on February

26, 2018, the Douglas County Circuit Court revoked his probation

and returned him to prison.

     On November 21,          2018,   Petitioner filed a 42 U.S.C.        §   1983

action seeking damages and injunctive relief based upon what he

believes    to    be   the   incorrect    calculation of     his   sentence.    On

December    20,    2018,     Judge    Mcshane   dismissed   that   case   without

prejudice on the basis that Petitioner could not seek money damages

without first seeking a correction of his sentence by way of a

federal habeas corpus case. Grimsley v. Oregon,               et al., · 3: 18-cv-

02019-MC.

     On June 6, 2019, Petitioner filed for habeas corpus relief in

which he appeared to challenge the               legality of his     underlying

guilty plea and resulting judgment, and also appeared to challenge

the revocation of his parole. Because Petitioner was still pursuing

a direct appeal, and after allowing Petitioner an opportunity to



2 - ORDER TO DISMISS
show cause,    the Court dismissed his case without prejudice for

lack of exhaustion. Grimsley v. Cain, 2:19-cv-00881-SU. The Court

subsequently denied Petitioner's Motion for Reconsideration, and

advised him that he could not file any additional such motions in

that case.

     Less than two months after filing for reconsideration in 2: 19-

cv-00881-SU, Petitioner filed this 28 U.S.C.            §   2254 habeas corpus

case on October 7, 2019. He does not challenge the validity of his

underlying plea,     nor    does    he   challenge   the    revocation of   his

parole. Instead, he challenges the execution of his state sentence

insofar as he claims that the Oregon Department of Corrections has

unlawfully stripped him of between 26 and 28 months credit for

time served.

                                    STANDARDS

     The federal courts "shall entertain an application for a writ

of habeas corpus on behalf of a person in custody pursuant to the

judgment of a State court only on the ground that he is in custody

in violation of the Constitution or laws,or treaties of the United

States." 28 U.S.C.    §    2254(a). This Court may summarily dismiss a

habeas corpus petition" (i]f it plainly appears from the face of

the petition and any exhibits annexed to it that the petitioner is

not entitled to relief."           Rule 4,   Rules   Governing Section 2254



3 - ORDER TO DISMISS
Cases; see also O'Bremski v. Maass,                 915 F.2d 418,       420     (9th Cir.

1990), cert. denied,          498 U.S. 1096        (1991); Hendricks v. Vasquez,

908 F.2d 490, 491 (9th Cir. 1990).

                                       DISCUSSION

       A petitioner must exhaust · his claims by fairly presenting

them to the state's highest court, either through a direct appeal

or collateral proceedings,             before a tederal court will consider

the merits of habeas corpus claims pursuant to 28 U.S.C. § 2254.

Rose    v.   Lundy,    455    U.S.     509,     519-519     (1982).    The     exhaustion

doctrine is designed          II
                                   to avoid the unnecessary friction between

the federal and state court systems that would result if a lower

federal court upset a state court conviction without first giving

the    state   court       system      an     opportunity     to    correct      its   own

constitutional errors.         11
                                    Freiser v.     Rodriguez,      411 U.S.     475,   490

(1973).

       In this case, Petitioner does not dispute that he failed to

exhaust his     state-court          remedies.     Instead,    he     argues    that   his

current challenge to the execution of his sentence is irrelevant

to,    and cannot     be     included within,        his    pending     direct     appeal

stemming from his parole revocation. He contends that the Court

should not require him to pursue any proceedings in state court

because "there is no vehicle in the lower state courts to correct



4 - ORDER TO DISMISS
the fraud" pertaining to the execution of his sentence. Memo in

Support (#10, p. 9).

       Even assuming Petitioner's direct appeal remedy is inadequate

to challenge the computation of his prison sentence in the wake of

his parole revocation, he would still be able to avail himself of

the state habeas corpus remedy. See Haskins v. Palmateer, 186 Or.

App. 159, 163, 63 P.3d 31, rev. denied,            335 Or. 510,    73 P.3d 291

(2003)    ("Habeas corpus is an appropriate remedy when a petitioner

has 'no other timely remedy available,' and there is a               'need for

immediate     judicial   scrutiny'     of    the    claim.").     Accordingly,

Petitioner does have an available state-court remedy through which

to present his claims to Oregon'~ state courts. To the extent he

believes the state courts will be unsympathetic to his claims,

this     perception   does     not   justify   excusing     the     exhaustion

requirement. Engle v. Isaac, 456 U.S. 107, 130 (1982).

       Petitioner also asserts that he is the victim of extraordinary

delay in the state courts because he "has been chasing this fraud
                I



for almost 2 years now and he still ,believes that he knows nothing

about it." Memorandum in Support (#10), p. 8. It is difficult to

reconcile Petitioner's claim of excessive delay in the state courts

with his assertion that his pending appeal is irrelevant to his

claims in this case.         Nevertheless,   even assuming Petitioner is



5 - ORDER TO DISMISS
actively litigating his issues in state court, an appellate delay

of less than two years would not violate due process. See Coe v.

Thurman, 922 F.3d 528, 530-31 (9 th Cir. 1991)              (finding a due process

violation in a delay of nearly four years during a direct appeal).

      For all of these reasons, exhaustion is not excused. Where it

is   evident   that   Petitioner's      claims       remain     unexhausted,       the

Petition for Writ of Habeas Corpus is summarily dismissed.

                               CONCLUSION

      The Petition for _Writ of         Habeas      Corpus     (#1)   is   summarily

dismissed, without prejudice, where Petitioner has not exhausted

his state court remedies.      Petitioner's pending Motions                 (#6,   #7,

#8) seeking preliminary injunctive relief are denied.

      IT IS SO ORDERED.

     DATED this   2d      day of   ./2!:,~;£e'J€,   2019.




                                    Michael W. Mos
                                    United States                     Judge




6 - ORDER TO DISMISS
